Daniels, J.,
(concurring.) The statement that the sale was of no more than the right, title, and interest of the judgment debtor, in the property sold under the execution, has not been-denied or questioned. It is to be acted upon, therefore, as an established fact. And from that fact it follows that the persons claiming liens upon the property sold have no right to or interest in the money produced by the sale. That money belongs to the judgment *480ered i tors, and should be paid over to them. The order should therefore be-reversed, and an order entered directing that payment to be made, with costs,, and the disbursements on the appeal.